Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Remarks filed 05/28/2021. 
Claims 42-61 are amended and pending. Claims 1-41 are cancelled. 
Each of claim 60, 61 refer to claim 42. Applicant is suggested to recite the limitation of claim 42 rather than reference claim 42. 

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Although, an amendment has been made, the amendment does not clarify the applicant’s position of the term “priority” within the claim. Specifically, Applicant argues that the priority of claim 1 is not equivalent to what is disclosed by Iwata or Seid’s, for example by comparing to examples in specification, but those examples do not correspond to the claimed language. As such, Examiner respectfully disagrees. 
The following is reiteration of arguments from previous office action that appears to be relevant since Applicant has repeated many of arguments that were addressed before. 
Although, the office action makes a new grounds of rejection, it is necessary to address some of applicant’s arguments since they refer to Seid’s reference. In particular, Applicant argues that the priority described in Seid is different than what is defined in Applicant’s specification. In particular, Applicant argues that claim 42 uses priority to evaluate the per link priority and the total path priority and not the cost metric. Examiner respectfully disagrees. 
In an interview summary mailed 06/21/2021, Examiner explained that the priority stated in the claim is broader than what applicant argued. Specifically, there is nothing in the claim 42 that states “priority to evaluate the per link priority and the total path priority.” In other words, if a link cost is 1 from source to destination and only comprises one link, then the cost is the priority because it is used to prioritize the path, it is the only per link priority and total path priority. Additionally, this arguments are not moot in view of Iwata. 
Applicant further points to various paragraphs in applicant’s specification to explain cost tuple. For example, applicant notes that the tuple includes 8 subentries, one for each priority state. Applicant further states that the “priority” entry not only indicates the per link priority, but it also provides a means to quantify the end-to-end priority of a path while indicating the number of links per different priority states. Examiner respectfully notes that these features are not in the claim and if applicant wishes to pursue the claim should be correspondingly amended. The claim merely states priority of the path, which is disclosed by both Iwata and Seid. As such, Applicant’s arguments relating to Seid are not persuasive. 

Applicant most recent remarks at page 15, Applicant argues that claim 42 uses priority to evaluate the per link priority and the total path priority and not the cost metric. Examiner respectfully notes claim 42 does not define priority as per link priority or the total path priority, and does not allow one of ordinary skill in the art to distinguish between the metric defined by Seid and priority recited by Applicant’s claim. Although, the claim has been amended to recite that the path has at least two links, no amendment has been made to priority or what priority represents in the claim. 

. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 60, the originally filed specification fails to describe “the communication interface configured to perform the method of claim 42.” The originally filed specification does not describe “communication interface” configured to perform any method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42, 46, 48-49, 53, 55, 57, 58, 60, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (USP 5,933,425) in view of Seid (USP 5,754,543).

Regarding claims 42, 60, 61, Iwata discloses a method, a node and a non-transitory computer readable medium, implemented by a node for assessing path quality, the method comprising: 
determining a first parameter and a first path classification of a first path between a source node and a destination node having at least two link (see fig. 4a, 6a, discloses a table that describes various path with available cell rate as first parameter and administrative weight as a 
determining a second parameter and a second path classification of a second path between the source node and the destination node having at least two link (see fig. 4a, 6a, discloses a table that describes various path with available cell rate as first parameter and administrative weight as a second path classification associated with at least the other path, see also col. 5, lines 4-col. 8, line 20, see fig. 4B, discloses a path such A-E comprising at least three links, A to C, C to D and D to E); 
determining a quality of the first path based on a first cost tuple comprising at least the first parameter and the first path classification, wherein the first parameter is a function of a link parameter of each link on the first path and wherein the first path classification is a function of a priority state assigned to each link on the first path (see fig. 3, 5, discloses evaluating if each path satisfies the quality of service requested, the first cost tuple is ACR, CTD and administrative weight, the parameter, such as ACR or CTD is a function of path and administrative weight is priority state for each of the particular link as it is used in prioritizing the links, see also col. 5, lines 4-col. 8, line 20); 
determining the quality of the second path based on a second cost tuple comprising at least the second parameter and the second path classification, wherein the second parameter is a function of a link parameter of each link on the second path and wherein the second path classification is a function of a priority state assigned to each link on the second path (see fig. 3, 5, discloses evaluating if each path satisfies the quality of service requested, the first cost tuple is ACR, CTD and administrative weight, the parameter, such as ACR or CTD is a function of path 
determining a best quality path by comparing the quality of the first path and the quality of the second path (see fig. 3, 5, 505, 511, 305, discloses selecting the best quality path, see also col. 5, lines 4-col. 8, line 20).
Although, Iwata discloses utilizing at least the first or second parameter with a first or second path classification, it fails to disclose representing the cost function as a tuple. 
Seid further discloses representing the routes using the tuple (see fig. 3, col. 7, lines 19-col. 8, line 43). It further discloses creating a cost tuple, wherein at least one parameter represents priority or path classification parameter, and second parameter is described as a function of link, such as hops or delay (see fig. 3, col. 7, lines 19-col. 8, line 43 discloses tuple wherein a is defined based on the priority of traffic preference). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include representing a route path using a cost tuple as described by Seid. 
The motivation for doing so would be to derive best available path given specific needs of the traffic routing policies.  

Regarding claim 46, Iwata discloses the method wherein the first path between the source node and the destination node comprises two or more other nodes (see fig. 4B, discloses source A and destination E includes intermediate nodes B, C, D), wherein there is a link between each consecutive node on the first path from the source node to the destination node (see fig. 4B), 

Regarding claim 48, Iwata discloses the method wherein the first parameter is a function of at least two of the link metrics of links between consecutive nodes on the first path from the source node to the destination node and/or wherein the second parameter is a function of at least two of the link metrics of links between consecutive nodes on the second path from the source node to the destination node (see fig. 6A-6C, Col. 6, lines 42-col. 7, line 5, discloses the metrics to be added for each individual links making a path).

Regarding claim 49, Iwata discloses the method wherein the first path classification is a function of at least two of the link priority state of links between consecutive nodes on the first path from the source node to the destination node and/or wherein the second path classification is a function of the link priority state of links between consecutive nodes on the second path from the source node to the destination node (fig. 3, 5, col. 5, lines 23-col. 6, line 41, discloses the priority or administrative weight being added for each link or the cost such as ACR or CTD being function of individual links making a path).

Regarding claim 53, Iwata discloses the method wherein the first path classification is the lowest link priority state for links between consecutive nodes on the first path from the source node to the destination node and/or wherein the second path classification is the lowest link priority state for links between consecutive nodes on the second path from the source node to the destination node (see fig. 4a, discloses at last one path with lowest cost as priority).

Regarding claim 55, Iwata disclose the method wherein the quality of the first path is determined based on a first cost tuple comprising the first parameter and the first path classification and/or wherein the quality of the second path is determined based on a second cost tuple comprising the second parameter and the second path classification (see fig. 3, 5, col. 5, lines 4-col. 8, line 20).

Regarding claim 57, Iwata discloses the method comprising the further step of determining the best quality path to be the path with the better parameter of the first parameter and the second parameter, when the first path classification and the second path classification are the same (col. 5, lines 4-col. 8, line 20, discloses checking to ensure appropriate QOS requirement is met prior to checking priority).

Regarding claim 58, Iwata discloses the method comprising the step of: initiating operation on the best quality path (see fig. 3, 305).

Claims 44, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata as applied to claim 42 above, and further in view of Pierre et al. (US 2009/0168653 A1).

Regarding claim 44, Iwata fails to disclose but Pierre discloses the method wherein the first parameter is a first path metric and/or the second parameter is a second path metric (par. 0007, discloses link quality as RSSI or LQI), wherein the first path metric represents at least one of: a physical characteristic of the first path (par. 0007, link quality of RSSI or LQI) and a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include representing the path metric as physical characteristic of the first and second path and quantized cost of first and second path as described by Pierre. 
The motivation for doing so would be to allow applying the technique between wireless devices. 

Regarding claim 51, Iwata fails to disclose but Pierre discloses the method comprising the further steps of: initiating route discovery at the source node by sending a Route Request message to neighboring nodes on the first path and on the second path between the source node and the destination node, wherein the Route Request message carries aggregated cost information (see fig. 4, 300, discloses propagating route request throughout network); 
updating and forwarding the aggregated cost information at each node on the first path and the second path from the source node to the destination node (see fig. 4, 302-304, discloses calculating and incorporating/ aggregating cost information); and 

Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include route discovery as described by Pierre. 
The motivation for doing so would be to allow updating the cost metric and priority across the network. 

Claims 52 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata as applied to claim 46 above, and further in view of Wen (US 2014/0313885 A1).

Regarding claim 52, Iwata fails to disclose but Wen discloses the method wherein the link priority state is assigned based on a physical characteristic of the link to which it pertains (see 0005, 0057).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include assigning the link priority state as described by Wen. 
The motivation for doing so would be to allow prioritizing the paths. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Seid as applied to claim 42 above, and further in view of Rahman et al. (US 2006/0268749 A1).

Regarding claim 43, Iwata discloses wherein the best quality path is the path with the highest priority state (see fig. 4A, discloses lowest admin. weighted path). Iwata further discloses 
Iwata fails to disclose but Rahman discloses wherein if the first path priority state is the same as the second path priority state, the best quality path is the path with the best parameter of the first parameter and the second parameter (see par. 0071).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein if the first path priority state is the same as the second path priority state, the best quality path is the path with the best parameter of the first parameter and the second parameter as described by Rahman. 
The motivation for doing so would be to break the tie, by selecting the best possible path. 

Claims 45, 47, 54, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Seid and Rahman as applied to claim 43 above, and further in view of Goel et al. (USP 8,149,715 B1).

Regarding claim 45, Iwata fails to disclose but Goel discloses the method wherein any priority state is defined by a range (see col. 6, lines 23-67, discloses priority states is defined by range), 

wherein the range for each priority state for each wireless link between the source node and the destination node over the second path represents physical characteristics of the second path (see col. 6, lines 23-67, discloses physical characteristics of the path which include battery level), 
wherein at least one range for a first priority state overlaps with another range for second priority state (see col. 6, lines 43-61, discloses overlapping range for at least two nodes), 
wherein each priority state has a boundary condition based on the physical characteristics of the first path or the second path that determines the first path classification or the second path classification (see col. 6, lines 9-61, discloses boundary condition such as percentage for classifying the nodes into particular priority group).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the priority states are defined by a range as described by Goel. 
The motivation for doing so would be to allow representing the ranges as discrete values such that they can be prioritized. 

Regarding claim 47, Iwata discloses the method wherein the second path between the source node and the destination node comprises one or more other nodes (see fig. 4A-4B, discloses nodes with links), wherein there is a link between each consecutive node on the second path from the source node to the destination node (see fig. 4A-4B, discloses nodes with links).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wireless link as described by Goel. 
The motivation for doing so would be to implement efficient routing in wireless mesh networks. 

Regarding claim 54, the combination of Iwata, Seid, Rahman and Goel further disclose the method further comprising the steps of: determining if the second path classification is within a priority radius of the first path classification (see Goel, col. 6, lines 23-67, discloses if the battery level are equal or overlapping for both path or in within the priority radius), wherein the priority radius defines the vicinity of priority states within which a comparison of the first parameter and the second parameter is valid (see Goel, col. 6, lines 23-67, describes the priority radius defining vicity, such as 0-25% or 26-50%); and if the second path classification is within the priority radius of the first path classification (see Goel, col. 6, lines 23-67, overlapping or within equal range), comparing the first parameter and the second parameter, thereby to determine the quality of the first path and the quality of the second path (see Goel, col. 6, lines 23-67, discloses that if the one parameter is same such as battery level in the equation or example, then using the parameter such as link quality to determine the cost to make the decision of best path).

Regarding claim 56, the combination of Iwata, Seid, Rahman and Goel discloses the method comprising the further step of pairwise reduction of the first path priority state of the first .

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Seid, Rahman and Goel as applied to claim 56 above, and further in view of Rochberger et al. (US 6,212,188 B1).

Regarding claim 59, Iwata fails to disclose but Rochberger (US 6,212,188) discloses the method comprising the further step of at a legacy node on the first and/or second path from the source node to the destination node, forwarding the Route Request message without first path classification information and/or second path classification information if the Route Request message is received the legacy node and the legacy node is unable to parse information relating to the first path classification and/or the second path classification (see col. 8, lines 36-45).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include at a legacy node on the first and/or second path from the source node to the destination node, forwarding the Route Request message without first path classification information and/or second path classification information if the Route Request message is received the legacy node and the legacy node is unable to parse information relating to the first path classification and/or the second path classification to allow maintaining the compatibility with legacy nodes.
	The motivation for doing so would be to allow maintaining compatibility with legacy states. 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Seid as applied to claim 46 above, and further in view of Chunduri et al. (US 2015/0350059 A1).

Regarding claim 50, Iwata discloses the method wherein the link metric represents a cost and wherein the first parameter is the sum of at least two of the link metrics for links between consecutive nodes on the first path from the source node to the destination node and/or wherein the second parameter is the sum of at least two of the link metrics for links between consecutive nodes on the second path from the source node to the destination node (see col. 5, lines 4-col. 8, line 20, discloses cost for sub paths are added for end to end path cost).
Iwata fails to disclose but Chunduri discloses wherein the cost is dependent on the direction of the path between the source node and the destination node (see par. 0030).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the cost dependent on the direction of the path between source and destination node. 
The motivation for doing so would be to accommodate directionality of links present in the network. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466